Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is the initial office action that has been issued in response to patent application 16/593,074 filed 10/04/2019. Claims 1-11 and 13-20, as originally filed, are currently pending and have been considered below. Claims 1, 8 and 15 are independent claims, claims 2-7 are dependent on claim 1, claims 9-11, 13-14 are dependent on claim 8 and claims 16-20 are dependent on claim 15.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019 and 12/08/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to because it is 161 words. Correction is required.

Applicant is reminded of the proper numbering of claims. The claims shall be numbered consecutively in Arabic numerals. 37 C.F.R. 1.75(f). The claims are objected to because claim 12 is missing.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 1, 8 and 15 recite “transmit[ing] the secure token to at least one of the credit issuer computing device and a third party computing device.” The scope of the claim is indefinite in that it is unclear whether, for example, the scope may encompass:

transmit the secure token to either one of the credit issuer computing device or a third party computing device, in the alternative; or
transmit the secure token to one credit issuer computing device and one third party.
For examination purposes, the above claimed recitation will be read as “transmit[ing] the secure token to either one of the credit issuer computing device or a third party computing device.” 

Claims 4, 5, 7, 11, 13, 18 and 19 recite the limitation "the second customer data." There is insufficient antecedent basis for this limitation in the claims.

Claim 7 recites “wherein each the first and second customer data include at least one of a customer name, a customer address, and a customer PAN.” The scope of the claim is indefinite in that it is unclear whether, for example, the scope may encompass:

customer data includes one of a customer name, a customer address, or a customer PAN, in the alternative; or
customer data includes one customer name, one customer address, and one customer PAN.
For examination purposes, the above claimed recitation will be read as “wherein each the first and second customer data include one of a customer name, a customer address, or a customer PAN. 

Dependent claims 9-10, 14, 16-17 and 20 are rejected for the same reasons as the independent claims 8 and 15, respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea. The rationale for this determination is explained below:

Claim 1 is directed to a statutory category of manufacture. Particularly, the claim recites a secure token (ST) computing device configured to carry out a series of steps. However, claim 1 is rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
The limitation: receive first customer data from a credit issuer, the first customer data including at least one or more account identifiers associated with a customer and a social security number (SSN) associated with the customer; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind and/or interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “receive” step in the context of this claim encompasses a human manually and/or mentally receiving customer data from a credit issuer. Using the broadest reasonable interpretation in light of the specification, assume a financial services scenario where a service agent is in communication with both a lender such as a bank, and a credit report computing 
Similarly, the limitation: hash the SSN, wherein the hashed SSN includes a hash value; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “hash” step in the context of this claim encompasses a human manually hashing the SSN to generate a hash value. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent may hash the SSN mentally or using, for example, a pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers a practical performance of the limitation of the mind, then the limitation falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitation: assign a unique identifier to each of the one or more account identifiers; 

Similarly, the limitation: generate a secure token by associating the hash value to each unique identifier, wherein the secure token identifies the customer; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “generate” step in the context of this claim encompasses a human manually generating the secure token. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent may, mentally or using a pen and paper, combine the hash value and the unique identifier to generate the secure token. If a claim limitation, under its broadest reasonable interpretation, covers a practical performance of the limitation of the mind, then the limitation falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitation: store the secure token within the database;

Similarly, the limitation: transmit the secure token to at least one of the credit issuer and a third party;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “transmit” step in the context of this claim encompasses a human manually transmitting the secure token. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent may send the secure token to the bank and/or Equifax. If a claim limitation, under its broadest reasonable interpretation, covers an interaction between people, then it falls within the “Certain Method of organizing human activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.


The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor, database and computing entities amount to no more than merely using a generic computer component as a tool to perform the abstract idea. Merely using a generic computer component to perform the abstract idea cannot save a judicial exception from being identified as such. Also as discussed above, a problem of secure storage and/or access of sensitive data to an intermediary entity is not a technical problem Therefore, the additional element, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.

Claim 2 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: ST computing device of Claim 1 further configured to receive, from the third party, a customer data request associated with the customer, wherein the customer data request includes the secure token and a flag, wherein the flag includes a type of requestor;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind and/or interactions between people. Nothing in the claim element precludes the step from 
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites an additional element of using a computing device in performing receive step. As discussed above, the use of computing device does not integrate the abstract idea into a practical application. Also as discussed above, the use of switch and computing entities, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible

Claim 3 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
ST computing device of Claim 2 further configured to: transmit the secure token to the credit issuer; and in response of transmitting the secure token, receive second customer data of the customer from the credit issuer;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “transmit” step in the context of this claim encompasses a human manually transmitting the secure token to the credit issuer and the “receive” step encompasses a human manually receiving second customer data from the credit issuer. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent sends the secure token to the bank and then receives from the bank, additional data of the bank customer. If a claim limitation, under its broadest reasonable interpretation, covers an interaction between people, then it falls within the “Certain Method of organizing human activity” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites an additional element of computing entity in performing transmit and receive steps. As discussed above, the use of a computing entity does not integrate the abstract idea into a practical application. Also as discussed above, the use of a computing entity, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.


The limitation: ST computing device of Claim 2 further configured to: identify the type of requestor:
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “identify” step in the context of this claim encompasses a human manually identifying the type of requestor. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent manually and/or mentally determines the type of requestor. If a claim limitation, under its broadest reasonable interpretation, covers practical performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas.
Similarly, the limitation: ST computing device of Claim 2 further configured to: mask information from the second customer data based on the type of requestor; 
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “mask” step encompasses a human manually masking the second customer data. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent manually and/or mentally masks or filters additional data of the bank customer based on the type 
Similarly, the limitation: ST computing device of Claim 2 further configured to: transmit the masked information to the third party;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers interactions between people. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “transmit” steps encompasses a human manually transmitting the masked information to the third party. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent sends the masked information, based on the type of requestor, to Equifax. If a claim limitation, under its broadest reasonable interpretation, covers an interaction between people, then it falls within the “Certain Method of organizing human activity” grouping of abstract ideas
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim recites an additional element of computing entity in performing the transmit step. As discussed above, the use of a computing entity does not integrate the abstract idea into a practical application. Also as discussed above, the use of a computing entity, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.


The limitation: ST computing device of Claim 2 further configured to update the secure token based on the second customer data.
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “update” step in the context of this claim encompasses a human manually updating the secure token. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent may, mentally or using a pen and paper, update the secure token based on the additional data of the bank customer. If a claim limitation, under its broadest reasonable interpretation, covers a practical performance of the limitation of the mind, then the limitation falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements in performing the update step. As such, the claim does not introduce additional elements that are sufficient to amount to significantly more than the judicial exception. Accordingly, the claim does not remedy the defects of claim 2 because it does not include nor introduce any additional elements, whether alone or in combination, that provide significantly more to the abstract ideas of claim 2. Thus dependent claim 5 inherits the deficiencies of their 

Claim 6 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: The ST computing device of Claim 1, wherein generating the secure token further comprises encrypting the hash value and the one or more unique identifiers;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the “encrypting” step in the context of this claim encompasses a human manually and/or mentally encrypting the hash value and one or more unique identifiers to generate the secure token. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent may, mentally or using a pen and paper, encrypt the hash value and a unique identifier to generate the secure token. If a claim limitation, under its broadest reasonable interpretation, covers a practical performance of the limitation of the mind, then the limitation falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.
This identified abstract idea is not integrated into a practical application. In particular, the claim does not recite additional elements in performing the encrypting step. As such, the claim does not introduce additional elements that are sufficient to 

Claim 7 is directed to an abstract idea. The following limitations have been identified as being directed to an abstract idea.
The limitation: The ST computing device of Claim 1, wherein each the first and second customer data include at least one of a customer name, a customer address, and a customer PAN;
as drafted, is a step that, under its broadest reasonable interpretation consistent with Applicant’s specification, covers performance of the limitation in the mind. Nothing in the claim element precludes the step from practically being performed by a human. For example, the customer data may include one of a customer name, a customer address, and a customer PAN. Using the broadest reasonable interpretation in light of the specification and based on the financial services scenario, for this step, the service agent receives customer data including the name, address and PAN of the bank customer. If a claim limitation, under its broadest reasonable interpretation, covers a practical performance of the limitation of the mind, then the limitation falls within the “Mental Processes” grouping of abstract ideas.
Accordingly, the claim recites an abstract idea.


Claim 8 recites a computer-implemented method for provisioning data using secure tokens over a network, wherein the method is implemented by a ST computing device including a processor in communication with a database. Claim 15 recites a non-transitory computer-readable medium having computer-executable instructions that can be executed by a ST computing device including a processor in communication with a database. As such, claim 8 is a process and claim 15 is a machine directed to one of the four categories of patent eligible subject matter. However, claims 8 and 15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more.
When the stored instructions are executed, each of the following limitations correspond to the limitations addressed in independent claim 1 and thus the same rationale applies equally.
Accordingly, the claims recite an abstract idea.

Claim 15 does recite an additional element of a non-transitory computer-readable storage medium in performing receive, hash, assign, generate, store and transmit steps. However, the computer-readable storage medium is recited at a high-level of generality such that it amounts to merely using generic computer components as a tool to perform the abstract idea. Note, the instant specification ¶0071 discloses that the storage medium may be “any computer-operated hardware suitable for storing and/or retrieving data” and more specifically, ¶0080 discloses that a non-transitory computer-readable media may be “representative of any tangible computer-based device implemented in any method or technology for short-term and long-term storage of information, such as, computer-readable instructions, computer-executable instructions, data structures, program modules and sub-modules, or other data in any device.” As such, the use of a computer-readable medium does not integrate the abstract idea into a practical application. 

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a computer-readable storage medium amount to no more than merely using a generic computer component as a tool to perform the abstract idea. Merely using a generic computer component to perform the abstract idea cannot save a judicial exception from being identified as such. Therefore, the additional element, whether taken alone or in combination, does not integrate the judicial exception into a practical application. Thus, the claim is not patent eligible.
Similarly, the limitations of claims 9-11 and 13-14 dependent on independent claims 8 correspond to the limitations addressed in dependent claims 2-6 and thus the same rationale applies equally.
Furthermore, the limitations of claims 16-20 dependent on independent claim 15 correspond to the limitations addressed in dependent claims 2-6 and thus the same rationale applies equally.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tieken (US Patent Publication No. 2011/0161233) in view of Bondesen et al. (U.S. Patent Publication No. 2015/0254645, hereinafter “Bondesen”) in further view of Aissi et al. (US Patent Publication No. 2014/0013452, hereinafter “Aissi”) and in further view of “Quick Guide to GUIDs” by Better Explained, hereinafter “GUID.”

Regarding claims 1, 8 and 15, Tieken discloses a secure token (ST) computing device configured to 
receive first customer data from an information provider computing device (Tieken, Fig. 3, block 325, ¶0058: a payment processor system receives identifier of a financial account); the first customer data including at least one or more account identifiers associated with a customer (Tieken, ¶0054: identifier may include account numbers);
Tieken, Fig. 3, block 345, ¶0059: payment processor system generates a token for a specific identifier of a financial account); 
store the secure token within the database (Tieken, Fig. 3, block 350, ¶0064: Payment processor may store the token); and 
transmit the secure token to either one of the credit issuer computing device or a third party computing device (Tieken, Fig. 3, block 355, ¶0065: payment processor may transmit the token linked with an identifier to a recipient system).

Tieken does not explicitly disclose that the information provider computing device is a credit issuer computing device. However, Bondesen teaches a digital wallet system by which an issuing financial institution 40 may request a token for a customer (Bondesen, Figs. 1-3, ¶0049: issuing financial institution 40 to request a token).
Tieken and Bondesen are analogous art to the claimed invention because they are in the same field of protecting sensitive user information. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Bondesen that a credit issuer computing device may send customer data for token generation, if requested by the customer.

Tieken modified by Bondesen does not explicitly disclose that the customer data includes a social security number (SSN). However, Aissi teaches a data protection policy for transforming unprotected data such as social security number (Aissi, ¶0039). 


Tieken modified by Bondesen and Aissi discloses hashing the SSN, wherein the hashed SSN includes a hash value. Aissi discloses a data protection hub including a policy decision layer 220, service layer 230 and policy management engine 202. Particularly, Aissi teaches that the policy decision layer 220 determines which service layer 230 to use for data protection transformation (Aissi, Fig. 2, ¶0058). An example data protection transformation involves hashing a password, encrypting a social security number and tokenizing a credit card number). Here, the policy decision layer 220 may hash the social security number, thereby generating hash value.
Tieken modified by Bondesen and Aissi are analogous art to the claimed invention because they are in the same field of protecting sensitive user information. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Aissi to hash a SSN in data protection transformation.

Tieken modified by Bondesen and Aissi does not explicitly disclose assigning a unique identifier to each of the one or more account identifiers. However, GUID teaches use of globally unique identifier as an ID number (GUI, 3rd paragraph).


Tieken modified by Bondesen, Aissi and GUID discloses generating a secure token by associating the hash value to each unique identifier. Aissi discloses a data protection hub for generating protected data that can be used as a secure token (Aissi, Fig. 6, ¶0111: protected data is a secure token). Aissi further discloses that the data protection hub includes a policy decision layer 220, service layer 230 and policy management engine 202. Particularly, Aissi teaches that the policy decision layer 220 determines which service layer 230 to use for data protection transformation, thereby the protected data can be generated by associating a hash value to a unique identifier (Aissi, Fig. 2, ¶0059, ¶0060, ¶0064, ¶0067 and ¶0082: service layer 230 including hashing as a service 231, tokenization as a service 234 and encryption as a service 235; and data protection policies may include any suitable data protection transformation). 

Tieken modified by Bondesen, Aissi and GUID are analogous art to the claimed invention because they are in the same field of protecting sensitive user information. It would have been obvious to someone of ordinary skilled in the art before the effective 

Regarding claims 2, 9 and 16, Tieken modified by Bondesen, Aissi and GUID discloses ST computing device of Claims 1, 8 and 15 respectively, further configured to receive, from the third party computing device, a customer data request associated with the customer, wherein the customer data request includes the secure token and a flag, wherein the flag includes a type of requestor (Bondesen, Fig. 5, block 50, ¶0018, ¶0087 and ¶0123: receiving from digital wallet, supplemental account information with a payment credential, wherein the payment credential is a token and token is categorized into groups such as sales team 1 and sales team 2).

Regarding claims 6, 14 and 20, Tieken modified by Bondesen, Aissi and GUID discloses ST computing device of Claims 1, 8 and 15 respectively, wherein generating the secure token further comprises encrypting the hash value and the one or more unique identifiers (Aissi, Fig. 2, ¶0059, ¶0060, ¶0064, ¶0067 and ¶0082: data protection transformation through service layer 230 including hashing as a service 231, tokenization as a service 234 and encryption as a service 235; and data protection policies may include any suitable data protection transformation). 

Regarding claim 7, Tieken modified by Bondesen, Aissi and GUID discloses ST computing device of Claim 1, wherein each the first and second customer data include Tieken, ¶0007 and ¶0054: identifier may include primary account number and credit account numbers).

Regarding claims 3, 10 and 17, Tieken modified by Bondesen, Aissi and GUID discloses ST computing device of Claim 2, 9 and 16 further configured to: transmit the secure token to the credit issuer computing device (Tieken, Figs. 1 and 4, ¶0036 and ¶0075: payment processor system 130 transmits an authorization request and token to a financial institution systems 160); and in response of transmitting the secure token, receive second customer data of the customer from the credit issuer computing device. (Bondesen, Fig. 5, block 540, ¶0018 and ¶0140: receiving supplemental information after sending a request to provide supplemental account information). 

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tieken (US Patent Publication No. 2011/0161233) in view of Bondesen et al. (U.S. Patent Publication No. 2015/0254645, hereinafter “Bondesen”) in further view of Aissi et al. (US Patent Publication No. 2014/0013452, hereinafter “Aissi”) in further view of “Quick Guide to GUIDs” by Better Explained, hereinafter “GUID” and in further view of Diana et al. (US Patent Publication No. 2020/0234288, hereinafter “Diana”).

Regarding claims 4, 11 and 18, Tieken modified by Bondesen, Aissi and GUID discloses the ST computing device of claims 2, 9 and 16 respectively, but does not explicitly disclose the ST computing device of Claim 2 further configured to: identify the 
However, Diana teaches a credit lending and application security platform (CLASP) 170 including a credit application engine 174 that generates different, i.e., masks, information based on a requestor (Diana, Fig. 2, ¶0036: credit application engine generating credit application 240a for a bank and 240b for a landlord); and transmit the masked information to the third party computing device (Diana, Fig. 2, ¶0039: credit application engine 174 sending a0pplication 240 to one or more intended recipients).
Tieken modified by Bondesen, Aissi, GUID and Diana are analogous art to the claimed invention because they are in the same field of protecting sensitive user information. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Diana to generate and send only information needed by a requestor to better protect sensitive information of customers.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tieken (US Patent Publication No. 2011/0161233) in view of Bondesen et al. (U.S. Patent Publication No. 2015/0254645, hereinafter “Bondesen”) in further view of Aissi et al. (US Patent Publication No. 2014/0013452, hereinafter “Aissi”) in further view of “Quick Guide to GUIDs” by Better Explained, hereinafter “GUID” and in further view of Sterling et al. (US Patent No. 9,811,684, hereinafter “Sterling”).

Regarding claims 5, 13 and 19, Tieken modified by Bondesen, Aissi and GUID discloses the ST computing device of claims 2, 9 and 16, respectively, but does not explicitly disclose wherein ST computing device of Claim 2, 9 and 16 further configured to update the secure token based on the second customer data.
However, Sterling teaches a token-based storage wherein generated tokens are updated when additional information is received (Sterling, Fig. 7, blocks 706 and 712, col. 8, lines 21-58: generation of a second token based on new version of the same data item). 
Tieken modified by Bondesen, Aissi, GUID and Sterling are analogous art to the claimed invention because they are in the same field of protecting sensitive user information. It would have been obvious to someone of ordinary skilled in the art before the effective filing date of the claimed invention to use the teaching of Sterling to update tokens when newer information used to generate the token changes such that tokens are kept up to date.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE-HEE CHOI whose telephone number is (571)272-9794. The examiner can normally be reached Monday-Thursday 12:00pm-8:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        




/JAE-HEE CHOI/Examiner, Art Unit 2432